

115 HR 6857 IH: National Vaccine Injury Compensation Program Improvement Act of 2018
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6857IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to increase the maximum limit on the number of special
			 masters allowed in the United States Court of Federal Claims, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the National Vaccine Injury Compensation Program Improvement Act of 2018. 2.Increase in maximum limit on number of special masters allowed in United States Court of Federal ClaimsSection 2112(c)(1) of the Public Health Service Act (42 U.S.C. 300aa–12(c)(1)) is amended by striking not more than 8 special masters and inserting not more than 16 special masters.
		